ICE Trade Vault Code of Business Conduct November 2015 This material may not be reproduced or redistributed in whole or in part without the express, prior written consent of IntercontinentalExchange, Inc. ? Copyright Intercontinental Exchange, Inc. 2015. All Rights Reserved. INTRODUCTION ICE Trade Vault's ("Trade Vault") parent company, Intercontinental Exchange Inc., ("ICE") has a robust Global Code of Business Conduct ("Global Code of Business Conduct") with which all ICE employees are expected to comply. The Global Code of Business Conduct is a compilation of basic principles of conduct for which ICE employees are responsible for knowing and following. These principles represent values critical to ICE's customers and others to conduct business with honesty and integrity. The Global Code of Business Conduct has been adopted to protect the reputation and integrity of ICE in following uniform standards of ethical conduct. The term "employee" in the Global Code of Business Conduct is understood to mean officers, directors, and employees.
